Citation Nr: 1437586	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a rating increase in excess of 10 percent for asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO continued to deny the Veteran's request for a rating increase in excess of 10 percent for asbestos related pleural disease.  The Veteran filed an notice of disagreement (NOD) later that same month.  In January 2013, the RO issued a supplemental SOC (SSOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  After receiving new medical evidence from the Veteran, in June 2013, the RO issued a supplemental SOC (SSOC), reflecting continued denial of the claim.

Pursuant to his February 2013 request, the Veteran was scheduled for a hearing before a Veterans Law Judge in July 2014 at the local RO in Newark, New Jersey.  Notices were sent to his correct address in April 2014 and June 2014.  Although the hearing notifications were not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearings.  The Board hearing request is thus deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, while the Veteran previously was represented by the National Association of County Veterans Service Officers, in June 2011, the Veteran granted a power-of-attorney in favor of New Jersey Department of Military and Veterans' Affairs (NJDMVA) with regard to the claim on appeal.  As discussed below, the Veteran's current representative has not submitted written argument on his behalf.  The Board recognizes the change in representation.

In August 2014, the Vice Chairman of the Board, upon her own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2012) and 38 C.F.R. § 20.900(c) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in the appeal is warranted.

As discussed above, the Veteran appointed NJDMVA as his representative in June 2011, prior to certification of his appeal to the Board.  However, it does not appear that the Veteran's claims file was sent to NJDMVA for preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.  Notably, the RO noted on the July 2013 VA Form 1-8 (Certification of Appeal) that a VA Form 646 from the NJDMVA was not of record.  Accordingly, the Board must remand this matter to give the Veteran's representative full opportunity to submit evidence and/or argument in support of the claim on appeal.  See 38 C.F.R. § 20.600 (2013).

Also, while the matter on appeal is in remand status, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes only a single VA outpatient treatment record from the James J. Howard VA Community-based Outpatient Clinic (COBC) in Brick, New Jersey, dated July 13, 2011.  Other records may exist from that period of time and more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the James J. Howard COBC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's pleural disease, dated since June 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records related to treatment of his pleural disease. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  Adjudication of the claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the James J. Howard COBC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's pleural disease, dated since June 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the matter on appeal in light of pertinent evidence and legal authority.

5.  If the benefit sough on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The AOJ must afford the Veteran's current representative an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veteran Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



